Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 11/03/2021 for response of the office action mailed on 06/15/2021 along with an interview held on 11/01/2021.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4  and 10-13 (renumbered 1-8, respectively) along with arguments presented in remarks filed on 11/03/2021 along with an interview held on 11/01/2021 considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims  1-4  and 10-13 (renumbered 1-8, respectively)  are allowed in light of applicant’s arguments filed on 11/03/2021 along with an interview held on 11/01/2021 and in light of prior art(s) of record.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving configuration information for a power saving operation; monitoring a power saving signal based on the configuration information; and determining whether to monitor a physical downlink control channel (PDCCH) based on the power saving signal, wherein the power saving signal is carried in a Downlink Control Information (DCI) monitored based on a Power Saving-Radio Network Temporary Identifier (PS-RNTI), wherein the PS-RNTI is configured by radio resource control (RRC) signaling, wherein determining of whether to monitor the PDCCH further comprises determining whether to start a DRX-on duration timer based on the power saving signal, wherein the PDCCH is not monitored during a minimum time gap before the starting of the DRX-on duration timer, wherein the minimum time gap is determined based on a subcarrier spacing (SCS) ”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein the DCI is a UE specific DCI for the UE or a group specific DCI for plurality of UEs in which the UE is included, and wherein the group specific DCI comprises N power saving signaling fields, the N power saving signaling fields each of which position is determined by high layer signaling,  and wherein the N power saving signaling fields are indexed corresponding to each of the plurality of UEs. ”, in combination with all other limitations of the claim. Claims 2-4 are also allowable for depending on independent claim 1
Independent claim 10 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: receive configuration information for a power saving operation, monitor a power saving signal based on the configuration information, and determine whether to monitor a physical downlink control channel (PDCCH) based on the power saving signal, wherein the power saving signal is carried in a Downlink Control Information (DCI) monitored based on a Power Saving-Radio Network Temporary Identifier (PS-RNTI), wherein the PS-RNTI is configured by radio resource control (RRC) signaling, wherein determining of whether to monitor the PDCCH further comprises determining whether to start a DRX-on duration timer based on the power saving signal, wherein the PDCCH is not monitored during a minimum time gap before the starting of the DRX-on duration timer, [[and]] wherein the minimum time gap is determined based on a subcarrier spacing (SCS) ”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein the DCI is a UE specific DCI for the UE or a group specific DCI for plurality of UEs in which the UE is included, and wherein the group specific DCI comprises N power saving signaling fields, the N power saving signaling fields each of which position is determined by high layer signaling, and wherein the N power saving signaling fields are indexed corresponding to each of the plurality of UEs.”, in combination with all other limitations of the claim. Claims  11-13 are also allowable for depending on independent claim 10.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1 and 10 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. (2020/0107266); See ¶0066, ¶0070, ¶0077 along with Fig. 7. Yet, provisional applications 62/738,050, 62/747,718, 62/754,687, 62/768,192 do not support those disclosures in details before the EFD of the instant application.
The above reference is in addition to other references, already reported in earlier office actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467